Case 1:19-CV-20710-XXXX Document 1 Entered on FLSD Docket 02/23/2019 Page 1 of 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.
MAURIZIO SOLE FESTA, an individual
Resident of Florida, and
Alexis Fernandez, an Individual
Resident of Florida, JURY TRIAL DEMANDED
Plaintiffs,
v.
Nomatterwhat Technologies, Limited, a
Hong Kong Limited Liability Company.
COMPLAINT FOR PATENT INFRINGEMENT

Plaintiffs Maurizio Sole Festa and AleXis Femandez (“Plaintiffs”), by and through
their undersigned counsel, pursuant to Fed. R'. Civ. P., hereby sue Defendant Nomatterwhat
Technologies Limited (“NOMATTERWHAT”), A Hong Kong Limited Liability Company and

allege as folloWs:

I.
NATURE OF ACTION

l. This is an action for patent infringement arising under the Patent LaWs of the United
States, 35 U.S.C. §§ l, et seq.

2. Plaintiffs are informed and believe, and thereupon allege, that Defendant has and is
infringing claims of U.S. Patent No. 10,122, 918 (hereinafter the “918 Patent”), a copy of

Which is attached, see EXhibit “A”.

II.

Case 1:19-CV-20710-XXXX Document 1 Entered on FLSD Docket 02/23/2019 Page 2 of 24

THE PARTIES

3. Plaintiff Maurizio Sole Festa is an individual and a resident of the State of Florida Whom
resides at 9271 SW 16 Street, Miarni, Florida 33165.

4. Plaintiff Alexis Fernandez is an individual and a resident of the State of Florida Whorn
resides at 8801 SW 107 Street, Miami, Florida 33176.

5. Plaintiffs are informed and believe, and thereupon allege, that Defendant
NOMATTERWHAT is a Hong Kong Limited Liability Company With its principle place
of business Unit 1706, 17/F, Nan Fung Commercial Centre, 19 Lam Lok Street, Kowloon
Bay, Hong Kong.

6. Upon information and belief, Defendant has substantial contacts and/or transacts
substantial business, either directly or through its agents, on an ongoing basis in this
judicial district and elsewhere in the United States.

7. Unless specifically states otherwise, the acts complained of herein Were committed by, on
behalf of, and/or for the benefit of the Defendant.

III.
JURISDICTION AND VENUE

8. This action arises under the Patent Laws of the United States, 35 U.S.C. §§ 1, et seq.,
including 35 U.S.C. §271. This Court has subject matter jurisdiction pursuant to 28
U.S.C. §§ 1331 and 1338(a), because it is a civil action arising under the Patent Act of
1952 (Federal Question).

9. This Court has personal jurisdiction over the Defendant because it has substantial
contacts and /or conducts business in the State of Florida and in this judicial district and

has been infringing claims of the asserted Patent in Florida and elsewhere. This Court

Case 1:19-CV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 3 of 24

10.

11.

12.

l3.

also has personal jurisdiction over the Defendant because Defendant has committed a
tortious act causing injury in Florida, namely, one or more of the acts of patent
infringement alleged herein.
Additionally, This Court has personal jurisdiction over Defendant because
NOMATTERWHAT has purposefully placed infringing products in the stream of
commerce through its established distribution channels, knowing that the infringing
products Were likely to be distributed and sold in Florida, and thus, its conduct and
connections With Florida are such that it should have reasonably anticipated being
brought into this Court.
Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 (b), 1391(0), 1391(d) and/or
1400(b) because of substantial part of the events giving rise to Plaintiffs’ claims occurred
in the Southern District of Florida and because the Defendant is subject to personal
jurisdiction in the Southern District.
IV.

THE PATENT IN SUIT
On November 6, 2018, the 918 Patent, titled SYSTEM FOR PRODUCING 360
DEGREE MEDIA, Was duly and legally issued by the United States Patent and
Trademark Office to the named inventors, Maurizio Sole Festa and Alexis Fernandez,
after a full and fair examination A true and correct copy of the 918 Patent is attached as
EXhibit “A” to this Complaint.

The 918 Patent is enforceable

__Case 1:19-CV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 4 of 24

14.

15.

16.

17.

Plaintiffs’ are the owners of all rights, title, and interest in and to the asserted Patent,
including the right to assert all causes of action arising under the asserted Patent and all
rights to any remedies for infringement
Plaintiffs have complied with the requirements of 35 U.S.C. § 287 (a), see EXhibit “B”.
V.
DEFENDANT’S ACTS INFRINGEMENT
Plaintiffs are informed and believe, and thereupon allege, that NOMATTERWHAT has
made, used, sold, imported and/or offered for sale, and/ or continue to make, use, sell,
import and/or offer for sale, phone accessory products that enable smartphones to capture
360 degree media by applying a front and a rear camera lens to produce 360 degree
media via a software user interface. Upon information and belief these infringing
products include, but are not limited to, phone accessory devices such as devices sold
under the product/trademark name Fusionlens 360 (the “Accused Products”), see Exhibit
“C”.
Plaintiffs are informed and believe, and thereupon allege, that NOMATTERWHAT has
made, used, sold, imported and/or offered for sale, and/or continues to make, use, sell,
import and/or offer for sale, products in the United States that fall within the scope of one
or more claims asserted in the Patent. Claim 1 recites:
A system for producing 360 degree media comprising:

an adapter comprising a frame comprising a front side and a rear side forming a

channel in between, a front lens comprising a first wide angle lens and a first afocal

lens, and a rear lens comprising a second wide angle lens and a second afocal lens,

wherein the front lens is secured to the front side and faces in a first direction and

»Case 1:19-CV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 5 of 24

the rear lens is secured to the rear side and faces in a second direction, wherein the
first direction is opposite the second direction, and a computer comprising a
processor, a memory, a user interface, a front camera comprising a front camera
lens, and a rear camera comprising a rear camera lens, wherein the channel of the
adapter fits over and releasably secures to a portion of the computer so that the
front lens covers the front camera lens, and the rear lens covers the rear camera
lens, wherein the front lens and the rear lens expand a capturable field of view of
the front camera and the rear camera, wherein the processor receives a first
captured image from the front camera and a second captured image from the
second camera; and merges the first captured image with the second captured
image to produce a 360 degree media.

18. Without license or authorization, Defendant’s making, use, sale, offer for sale, and/or
importation of the Accused Products in the United States constitute acts of direct
infringement of the asserted Patent.

l9. As a result of Defendant’s infringement of the Asserted Patent, Plaintiffs are entitled to
recover monetary damages under 35 U.S.C. § 284 in an amount to be proven at trial, but
in no event less than a reasonable royalty to compensate for Defendants’ infringements,
together with interest and costs as fixed by the Court.

VI.
CLAIM FOR RELIEF
(Infringement of U.S. Patent No. 10/122,918 under
35 U.S.C. § 271, et seq.)
20. Plaintiffs incorporate by reference and reallege paragraphs 1 through 19 above as if fully

set forth here.

Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 6 of 24 l

21. Plaintiffs are informed and believe, and thereupon allege, that the Defendant has

infringed and continues to infringe the 918 Patent literally and/or under the doctrine of
equivalents, by making, using, offering to sell, selling, and/or importing one or more of
the Accused Products in this district and elsewhere in the United States. Upon
information and belief, the Defendant has and continues to infringe the 918 Patent
directly or through intermediaries
VII.
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs ask this Court to enter judgment in their favor against

Defendant and grant the following relief:

A.

B.

An adjudication that Defendant has infringed the 918 Patent;

An accounting of all damages sustained by Plaintiffs as a result of Defendant’s acts of
infringement of the 918 Patent;

An award to Plaintiffs of actual damages adequate to compensate Plaintiffs for
Defendant’s acts of patent infringement, together with costs, expenses, prejudgment and
post judgment interests as provided under 35 U.S.C. § 284; and

Any further relief that this Court deems just and proper.

VIII.
JURY DEMAND

Plaintiffs Maurizio Sole Festa and Alexis Femandez request a jury trial on all issues

triable to a jury in this matter.

IX.
VERIFICATION

Gase 1:19'-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019' Page 7 of 24

We have read the factual allegations contained in the foregoing Complaint and we
declare under penalty of perjury under the law of the United States of America that these factual
allegations are true and correct, and for those allegations that are based upon information and

belief, we believe those to be true and correct.

Dated: 02/22/2019 By: M

Maurizio Sole Festa

Dated: 02/22/2019 By: ,
Alexis/

  
 

Dated: 01/22/2019 Re pectfully submit ed,

s/Ruben Alcoba

Ruben Alcoba, Esq

FL Bar No 169160
alcoba@alcobalaw.com

3399 NW 72 Avenue, Ste. 211
Miami, Florida 33122

Tel. 305.362.8118

Facsimile. 305.436.7429

s/Juliet M. Alcoba

Juliet M. Alcoba, Esq

FL Bar No 95502
]`alcoba@alcobalaw.com

3399 NW 72 Avenue, Ste. 211
l\/liami, Florida 33122

Tel. 305.362.8118

Facsimile. 305.436.7429

Attorneysfor the Plaz`)/ltiffs1
Maurizz'o Sole Festa and
Alexz`s Ferncmdez

Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 8 of 24

EXH|B|T ”A"

<12) United States Patent

Festa et al.

Case 1:1-9-c\/- 20710- XXXX Document 1 Entered on FLSD Docket O2/23/2019 Pag e 9 of 24

lllllllllllllllllllllllllllllllllll|llllllllllllll|llll|llllllllllllll|lllllllllllllll

US 10,122,918 BZ
Nov. 6, 2018

(10) Patent N0.:
(45) Date of Patent:

 

(54) SYSTEM FOR PRODUCING 360 DEGREE
MEDIA

(71) Applicants:Maurizio Sole Festa, Miami, FL (US);
Alexis Fernandez, Miami, FL (US)

(72) inventors: Maurizio Sole Festa, Miami, FL (US);

Alexis Fernandez, Miami, FL (US)

( * ) Notice: Subject to any disclaimer, the term of this

patent is extended or adjusted under 35

U.S.C. 154(b) by 43 days.

(21) Appl. NO.; 15/183,941

(22) Filed: Jun. 16, 2016
`(65) Prior Publication Data
US 2017/0366748 A1 Dec. 21, 2017
(51) rm. Cl.
H04N 5/232 (2006.01)
G02B 13/06 (2006.01)
H£MM 1/02 (2006.01)
H04N 5/225 (2006.01)
(52) U.S. Cl.
CPC ......... II04N 5/23238 (2()13.01); GOZB 13/06

(2013.01); H04M 1/0254 (2013.01); H04M
1/0264 (2013.01); HMN 5/2252 (2013.01);
H04N 5/2254 (2013.01); H04N 5/23216
(2013.01); H04N 503293 (2013.01); H04M
2250/52 (2013.01)

(58) Field of Classification Search
CPC H04N 5/23238; H04N 5/2252; H04N
5/2254; H04N 5!23216; H04N 5/23293;
H04M 1/0254; H04M 1/0264; H04M
2250/52; G02B 13/06
USPC ........ 348/38, 36, 39, 47, 48, 49, 50, 52, 54,
348/153, 158, 159, 207.1, 207.11, 208.1,
348/208.11, 224.1, 231.99, 231.9, 335,

348/341, 344, 360, 369, 373, 374, 376,
348/552, 564, 567, 714, 716, 719, 785,
348/831, 838; 359/366, 618, 725, 778,
359/805, 808, 810, 813, 819
See application file for complete search history.

(56) References Cited
U.S. PATENT DOCUMENTS

 

7,453,517 BZ "‘ 11/2008 Fujimoto ............. H04N 5/2253
348/374
8,730,299 Bl * 5/2014 Kozko H04N 5/2254
348/38
9,()07,431 Bl * 4/2015 Kozko ................. H04N 5/2254
348/38
9,335,509 BZ“‘ 5/2016 O’Neill .................... G()2B 7/14
2006!0109567 Al* 5/2006 . G02B13/0065
359/696
2008/0019684 Al"‘ 1/2008 Shyu .................... G03B17/245
396/332
2009/0002664 Al"‘ 1/20()9 rl`anitsu ................ GOZB 3/()062
355/67
2009/0()()9650 Al* 1/20()9 Liu .................... GOZB 13/0055
348/340
201W0044368 Al”‘ 2/2012 Lin ...................... G02B 27/646
348/208.2

(Continued)

Prl'mary Examiner ~ Michael Lee
(57) - ABSTRACT

A system for producing a 360 degree media is provided The
system includes an adapter and a computer having a front
camera facing in a first direction and a rear camera facing in
a second direction. The first direction and the second direc-
tion are opposite one another. The adapter includes a front
lens facing in the first direction and a rear lens facing in the
second direction when the adapter is releasably attached to
the computer The front lens and the rear lens expand a
capturable image of the front camera and the rear camera so
that the computer may capture and produce the 360 degree
media

6 Claims, 4 Drawing Sheets

 

Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 10 of 24

US 10,122,918 B2

 

Page 2
(56) References Cited
U.S. PATENT DOCUMENTS
2012/0206565 Al * 8/2012 Villmer .............. H04N 5/23238
348/36
2013/0093858 Al* 4/2013 Lee ...................... G()ZB 27/283
348/49
2013/01206()2 Al* 5/2013 Huang .............. H04M1/72522
348/2181
2013/0188943 Al* 7/2013 Wu ........................ GO3B 17/1'7
396/419
2014/0055624 Al * 2/2()14 Gajnes ................. H04N 5/2254
348/‘207.1
2014/0218587 Al* 8/2014 Sha.h ........................ G03B 5/00
348/340
2016/0234442 Al* 8/2016 Pylkkanen GO3B 17/02
2017/0075092 Al* 3/2017 Klm ....................... GOZB 13/06

* cited by examiner

Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 11 of 24

U.S. Patent Nov. 6, 2018 sheet 1 of 4 Us 10,122,918 132

FIG.l

 

 

 

 

 

 

»\28 28f %
\K/

 

 

 

~ Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 12 of 24

U.S. Patent Nov. 6, 2013 sheet 2 of 4 US 10,122,918 Bz

 

` Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 13 of 24

U.S. Patent Nov. 6, 2013 sheet 3 0f4 Us 10,122,918 132

FIG.6

 

 

 

‘ Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 14 of 24

U.S. Patent Nov. 6, 2018 sheer 4 of 4 US 10,122,918 B2

 

DOWNLOAD VYU 360 APP ONTO A
COMPATIBLE SMARTPHONE

 

 

 

PLACE THE CAMERA
UPGRADE ON YOUR PHONE

 

l
ADJUST THE LENSES

 

 

 

ll

FOLLOW THE (ONE TIME) THREE
STEP CALIBRATIGN PROCESS

 

 

 

TAKE 360 DEGREE
PICTURES OR VIDEO

 

 

ll

PREVIEW 360 DEGREE IMAGES OR
VIDEO BY DRAGGING YOUR
FINGER ON THE SCREEN OR PLAY
BACK THE MEDIA ON YOUR
VIRTUAL REALITY VIEWER

 

 

 

 

   
     

  

SHOW
PICTURE/VIDEO
GLOBALLY

 

END

 

 

 

 

GEO-TAG PICTU RE/VIDEO

 

 

l

ON THE HOME FEED OF YOUR APP
YOU CAN SEE READ AND COMlVlENT
WHAT YOUR FRIENDS ARE SHARING

 

 

 

 

FIG.9

‘ Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 15 of 24

US 10,122,918 B2

1

SYSTEM FOR PR()DUCING 360 DEGREE
MEDIA

BACKGROUND OF THE lNVENTION

The present invention relates to a system for producing
360 degree media and, more particularly, to an adapter and
software that allows a smart device to capture and share 360
degree media.

Current smart phones cannot capture 360-degree spheri~
cal media content without the use of external wirelessly
connected camera devices or special built in hardware that
could limit device standard media capturng capabilities

As can be seen, there is a need for an adapter and software
that allows a smart device to capture 360 degree media.

SUMMARY OF THE lNVENTION

In one aspect of the present invention, a system for
producing 360 degree media comprises: an adapter com-
prising a front lens facing in a first direction and a rear lens
facing in a second direction, wherein the first direction is
opposite the second direction, and a computer comprising a
processor, a memory, a user interface, a front camera, and a
rear camera, wherein the adapter is releasably secured to the
computer so that the front lens aligns with the front camera,
and the rear lens aligns with the rear camera, wherein the
front lens and the rear lens expand a capturable image of the
front camera and the rear camera, wherein the processor
receives a first captured image from the front camera and a
second captured image from the second camera; and merges
the first captured image with the second captured image to
produce a 360 degree media.

ln another aspect of the present invention, a smart phone
adapter comprises: a frame comprising a front side and a rear
side forming a chamiel in between, wherein the channel is
sized to fit over a portion of and releasably secure to a smart
phone; a front lens secured to the front side and facing in a
first direction and a rear lens secured to the rear side and
facing in a second direction, wherein the first direction is
opposite the second direction, wherein the front lens and the
rear lens are each a wide angle lens.

These and other features, aspects and advantages of the
present invention will become better understood with refer-
ence to the following drawings, description and claims.

BRIEF DESCRIPTION OF THE DRAWINGS

FlG. 1 is a schematic View of an embodiment of the
present invention;

FlG. 2 is a perspective view of an embodiment of the
present invention shown in use;

FIG. 3 is a perspective view illustrating the present
invention removed from a smart phone;

FIG. 4 is a front perspective view of an embodiment of the
present invention;

FlG. 5 is a back perspective view of an embodiment of the
present invention;

FlG. 6 is an exploded view of an embodiment of the
present invention;

FIG. 7 is a section view of an embodiment of the present
invention taken along 7-7 in FIG. 2;

FIG. 8 is a section view of an embodiment of the present
invention taken along 8-8 in FlG. 2', and

FIG. 9 is a flow chart of how to use an embodiment of the
present invention.

20

25

30

35

40

45

50

55

60

65

2

DETAILED DESCRIPTION OF THE
lNVENTlON

The following detailed description is of the best currently
contemplated modes of carrying out exemplary embodi~
merits of the invention 'l`he description is not to be taken in
a limiting sense, but is made merely for the purpose of
illustrating the general principles of the invention, since the
scope of the invention is best defined by the appended
claims.

The present invention includes at least one computer with
a user interface, The computer may include any computer
including, but not limited to, a desktop, laptop, and smart
device, such as, a tablet and smart phone. The computer
includes a program product including a machine-readable
program code for causing, when executed, the computer to
perform steps. The program product may include software
which may either be loaded onto the computer or accessed
by the computer The loaded software may include an
application on a smart device, The software may be accessed
by the computer using a web browser. The computer may
access the software via the web browser using the intemet,
extranet, intranet, host server, internet cloud and the like.

The present invention includes a universal lens adapter
and software application to capture and share 360 degree
media contents with any smart phone make or model. The
present invention uses special software application in com-
bination with special hardware adjustable afocal lens attach-
ment and wide angle lens adapters. Tlre front field and rear
field cameras captured frames are adjusted and merged
together to be rendered into 360 spherical media contents
easily in one click.

The present invention aims to enable any smart phones to
capture 360-degree spherical media contents with the use of
a special software application in combination with special
hardware adjustable afocal lens attachment and wide angle
lens adapters. Using a smart phone equipped with front and
rear cameras, an adapter is placed to correctly position an
adjustable afocal lens attachment and wide angle lens sys-
tem. Using the adapter Z/y adjustment mechanism, adjust-
able afocal lens attachment and wide angle lens are aligned
by a user to match the original smart phone camera lenses z
and y axis. Through the adapter, X-adjustment mechanism
adjusts focal distance and lens position along the x axis. The
afocal lens attachment and wide angle lens system expands
the smart phones front and rear field of views. The front and
rear field of view is expanded to 185 degrees horizontally
and vertically or to a wider angle to allow overlapping and
merging into a 360 spherical media.

Synthesized media is rendered and saved into a 360
degree spherical media format. The saved files may be
compiled with metadata including geo-positioning and ori-
entation of media contents and prepared to be shared with
other users within the application but also with users on a
social network. The application allows for users to add
comments to 360 degree generated media. The application
may allow for 360 degree media contents to be viewed
through the user interface viewing feed. The application may
allow for content to be viewed in screen mode or virtual
reality mode. In screen mode the generated media can be
browsed by user by controlling the video with their fingers.
ln virtual reality mode contents can be viewed with the use
of a virtual reality headset.

Refem'ng to FIGS. 1 through 9, the present invention
includes a system for producing a 360 degree media. The
system includes an adapter 10 and a computer 28 having a
front camera 30 facing in a first direction and a rear camera

> Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 16 of 24

US 10,122,918 B2

3

32 facing in a second direction, 'I`he first direction and the
second direction are opposite one another. The adapter 10
includes a front lens 12 facing in the first direction and a rear
lens 14 facing in the second direction when the adapter 10
is releasably attached to the computer 28. The front lens 12
and the rear lens 14 expand a capturable field of view of the
front camera 30 and the rear camera 32 so that the computer
28 may capture and produce the 360 degree media. The
computer 28 may be a smart phone or other type of smart
device,

The adapter 10 of the present invention may include a
frame having a front side and a rear sidc. The front side may
include a front lens opening 24 and a speaker opening 18.
The front lens 12 is secured within the front lens opening 24.
The speaker opening 18 aligns with a front speaker of the
smart phone. The rear side may include a rear lens opening
26, a fiash opening 20, and a speaker opening 22. The rear
lens 14 is secured within the rear lens opening 26. The
speaker opening 18 aligns with a front speaker and the flash
opening 20 aligns with the flash of the smart plione.

'[he front lens 12 and the rear lens 14 of the adapter 10
may each include a wide angle lens that provides a viewing
angle of 180 degrees or higher in at least a horizontal
direction, The wide angle lens includes a lens whose focal
length is substantially smaller than the focal length of a
normal lens which allows more of the scene to be included.
The wide angle focal length may have variable range. The
wide angle lens viewing angle is substantially larger than a
viewing angle of the front camera 30 and the rear camera 32
of computer 28. Therefore, the front lens 12 and the rear lens
14 increases the capturable field of view of the front and rear
cameras 30, 32 along at least the x axis. The front lens 12
and the rear lens 14 allow the front camera 32 and the rear
camera 32 to each capture more than 180 degrees, such as
about 185 degrees or more of imagery,

In certain embodiments, the wide angle lens may be an
ultra wide angle lens. The ultra wide angle lens creating a
wide panoramic or hemispherical image. The ultra wide
angle lens may have a variable focal length and captures
more than a 180 degrees of field of view. The ultra wide
angle lens may include a convex outer surface.

The front lens 12 and the rear lens 14 may each further
include an afocal lens. An afocal lens is an optical lens that
produces no net convergence or divergence of the beam, i.e.
has an infinite effective focal length. This type of system can
be created with a pair of optical elements where the distance
between the elements is equal to the sum of each element’s
focal length. The afocal lens automatically adjusts to the
focus of the camera lenses of the computer 28.

The computer 28 of the present invention may include a
processor, a memory and a user interface, ln certain embodi-
ments, the computer 28 may include a smart phone with a
microprocessor and a touch screen interface 16. Software,
such as an application, may run on the smart device. The
software is used to adjust and merge the images captured by
the front and rear camera 30, 32. Using the software, a user
34 may press a button on the touch screen interface 16 to
capture an image via the front camera 30 and the rear camera
32. 'l`he software may direct the processor to merge the first
captured image with the second captured image to produce
the 360 degree media.

Because each smart phone model uses different camera
sensors and camera optics combination, the application may
first request that the user 34 tunes the adaptor 10 with the
cameras 30, 32 to prepare the system before producing the
360 degree media, During the initial tuning step, the user 34
controls and adjusts tuning parameters through the user

20

25

30

35

40

45

50

55

60

65

4

interface. Tuning may be a onetime process that is per-
formed so that field of view images are perfectly aligned and
ready to be merged seamlessly.

To perform the tuning process on the smart phone, serni
spherical images from camera 30, 32 are displayed to the
user 34. The user interface on the application shows a
merging boundaries outline over imposed to the front and
rear images. The user 34 can zoom in and out to adjust the
boundaries between the front and rear images. The applica-
tion may detect the best alignment and notify the user 34
when the timing is complete The preset time may be saved
on the memory of the smart phone. Additionally, pararnetric
blurring, color correction, gamma, exposure, contrast and
tone coeliicient values can be adjusted during tuning phase
to help reach best blending results within merging frame
areas,

Once tuning has been completed, the user interface may
prompt the user 34 to capture images via a capture button.
Apreview of the images are displayed onto the screen 16 of
the user interface. The user 34 may select the capture button
to capture the images. Once the images have been captured,
the process merges the images to form the 360 spherical
media, which may be saved to the memory. The merging
process may include the following. The images may be
de-warped, i.e. changed in shape from circular to rectangu-
lar. The first captured image is split, aligned and merged to
the second captured image. For example, the first captured
image is adjusted to include a 180 degree view and the
second captured image is adjusted to include a 180 degree
view not within the first captured image. The first and second
captured images are merged into the 360 degree media. The
360 degree spherical media is then synthesized into an
equirectangular spherical projection The 360 degree media
may be in the form of a still image or a video (moving)
image.

The computer-based data processing system and method
described above is for purposes of example only, and may be
implemented in any type of computer system or program-
ming or processing environment, or in a computer program,
alone or in conjunction with hardware The present inven-
tion may also be implemented in software stored on a
computer-readable medium and executed as a computer
program on a general purpose or special purpose computer.
For clarity, only those aspects of the system germane to the
invention are described, and product details well known in
the art are omitted. For the same reason, the computer
hardware is not described in further detail. lt should thus be
understood that the invention is not limited to any specific
computer language, program, or computer. lt is further
contemplated that the present invention may be run on a
stand-alone computer system, or may be run from a server
computer system that can be accessed by a plurality of client
computer systems interconnected over an intranet network,
or that is accessible to clients over the lnternet. ln addition,
many embodiments of the present invention have applica-
tion to a wide range of industries To the extent the present
application discloses a system, the method implemented by
that system, as well as software stored on a computer-
readable medium and executed as a computer program to
perform the method on a general purpose or special purpose
computer, are within the scope of the present invention.
Further, to the extent the present application discloses a
method, a system of apparatuses configured to implement
the method are within the scope of the present invention.

lt should be understood, of course, that the foregoing
relates to exemplary embodiments of the invention and that

' Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 17 of 24

4

US 10,122,918 B2

5 6
modifications may be made without departing from the spirit receives a first captured image from the front camera
and scope of the invention as set forth in the following and a second captured image from the second cam-
claims- era; and
What 13 Clalmed 151 _ l _ _ merges the first captured image with the second cap-
1. A system for producing 360 degree media comprising: 5 lured image 10 produce a 360 degree media

an adapter comprising a frame comprising a front side and
a rear side forming a channel in between, a front lens
comprising a first wide angle lens and a first afocal lens,
and a rear lens comprising a second wide angle lens and
a second afocal lens, wherein tlie front lens is secured
to the front side and faces in a first direction and the rear
lens is secured to the rear side and faces in a second
direction, wherein the first direction is opposite the
second direction, and

a computer comprising a processor, a niemory, a user 15
interface, a front camera comprising a front camera
lens, and a rear camera comprising a rear camera lens,
wherein the channel of the adapter fits over and releas-
ably secures to a portion of tlie computer so that the
front lens covers the front camera lens, and the rear lens 20
covers the rear camera lens, wherein the front lens and
the rear lens expand a capturable field of view of the
front camera and the rear camera, wherein the proces-
SO[' * >l¢ * >l< *

2. The system of claim 1, wherein the front lens and the
rear lens each comprise a convex outer surface.
3. The system of claim 1, wherein tlie front lens and the
rear lens allow the front camera and the rear camera to each
0 capture more than about 180 degrees of imagery.
4. The system of claim 1, wherein the processor
adjusts the first captured image to comprise a 180 degree
view;
adjusts the second capture image to comprise a 180
degree view not within the first captured image; and
merges the first captured image with the second captured
image to form the 360 degree view.
5. The system of claim 1, wherein the computer is a smart
plione.
6, The system of claim 1, wherein the first captured image
and the second captured image comprise a still image or a
video image

` Cas_e 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 18 of 24

Exhibit ”B”

Notice Sent to Defendant on November 20, 2019

` Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 19 of 24

   
     

"gll'y,-' . 1
AMMWKLWKW
3399 N.W. 72nd Avenue
Suite 21 l
Miami, Florida 33122

Ruben Y. Alcoba, Esq. (Registered Patent Attorney)

Juliet Ml Alcole Esq. Plione: 305.362.8118

Facsimile: 305.436.7429

Websites: www.miamipatents.com
www.alcobalaw.com

November 20, 2018
Sent via e-mail: Yi.wan@tbchadwich.com
Via e-mail: hello@fusionlens360.com

Nomatter Technologies LLC (Hong Kong)
Attn: LO, Tim Fu

Sent via Mail

Attn: Yi Wan, Esq.

Law Office of Yi Wan

100 Church Street Suite 800
New York, New York USA
1007

Re: FUSIONLENS
Our File No. 10302018001

To whom it may concem:

We represent lnventors Maurizio Sole Festa, Alexis Femandez, (collectively “The
lnventors”) and VYU3 60 LLC (“VYU360”) in the enforcement of their intellectual property
rights You may be unaware you are infringing upon the lnventors and VYU3 60’s intellectual
property rights. For this reason, we hope you can ease our concerns and explain the extent of
your offering, selling, sales, and importation of Cases especially made for photographic l
apparatus and instruments; Electronic and optical communications instruments and components,
namely, digital transmitters; Lenses for cameras; Lenses for cellular phone cameras; Optical
condensers; Optical glasses; Optical lenses; Photographic cameras; Spectroscopes bearing the
FUSIONLENS pending federal trademark See U.S. Application Serial No. 88180537. The
product line requires software you use to enable functionality of the products listed in your
client’s trademark infringes upon our clients valid and soon to be registered patent.

Your company is listed as the owner of the pending federal trademark application for
FUSIONLENS.

` Case 1:19-cV-20710-XXXX Document 1 Entered on FLSD Docket 02/23/2019 Page 20 of 24

You promote the infringing product on www.fusionlens.com and on various social media
platforms like Facebook®. This is of grave concern because infringing technology is required to
operate the FusionLens product line. This technology is owned by the Inventors who will be
receiving their patent registration certificate any day. Enclosed you shall find a copy of the
United States Patent Application No. US/2017/0366748 AI. If you have been approached by
distributors seeking to facilitate your penetration in United States commerce, we urge you to
proceed with caution for the FUSIONLENS product line expressly infringes upon our clients’
patents right

The FUSIONLENS product line is diverting traffic from VYU360’s own product line
bearing the VYU3 60 logo which is registered with the United States Patent and Trademark
Office, see U.S. Registration No. 5,206,232 for use with cases for mobile phones; video cameras;
cameras; lenses for cameras; downloadable mobile applications for operating the cameras of a
mobile device, photograph and video editing, and sharing for social media purposes; computer
software for operating the cameras of a mobile device, photograph and video editing, and sharing
for social media purposes; computer cameras; panoramic lenses for cameras; cellular phones;
panoramic camera. Our client contacted Apple® and informed Apple® all applications
downloaded by FUSIONLENS customers are infringing the Inventors proprietary technology
Apple® proceeded to take down another third party’s the software that was infringing upon
rights. We expect your application will be taken down shortly. We respectfully request that you
refrain from further distributing and selling FUSIONLENS products in the United States to
prevent aggravating this very serious situation

Our clients have received both domestic and international exposure having pitched their
technology and product line through multiple Kickstarter campaigns in addition to promoting
and publicizing their technology and trademark in other mediums since at least June 2016. See
Exhibz`t Kickstarter Campaigns. We know you have acted in the capacity as seller of the
infringing products because:

1) the FUSIONLENS products are advertised on your website;

2) payment is made directly to you;

3) you issue the invoices and if orders are made online, you provide tracking
information;

4) you are responsible for shipping the products in packaging displaying your
trademarks and tradename;

5) you are identified as a carrier of INSTA3 60 products on www.insta360.com website.

6) You direct and instruct visitors of your website to download the infringing software
from the iPhone App Store®.

The Inventors are entitled to recover damages adequate to compensate for your
infringement, but in no event less than a reasonable royalty for the use made of the invention by

you, together with interests and costs as determined by the court.

The Inventors and V Y [1360 demand you immediately:

’ Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 21 of 24

ii.
iii.

iv.

vi.
vii.

viii.

provide an accounting of all sales related to the FUSIONLENS product lines in the
United States which have infringed upon the Inventors proprietary technology;
provide an accounting of all sales related to the FUSIONLENS product lines in the
United States which have infringed upon the Inventors proprietary technology;
produce all documents identifying the location of sales made;

produce all documents identifying the location of all downloads made;

produce all bill of lading and customs documents received identifying the infringing
products;

produce all documents identifying the number of downloads made;

You, individually, and in your capacity as an officer of the company agree if
requested by us, to stipulate to any subsequent written agreement and/or injunction
barring your usage of the proprietary technology owned by the Inventors;

Remit payment of a reasonable royalty which will be determined following your
production of the requested documents

All documents, evidence, and information relating to your offering to Sell, sale, and
importation of FUSIONLENS products and downloads must be preserved to prevent the
spoliation of the same. In light of the gravity of this matter, we require written assurances that
you will begin compiling the requested information on or before November 27, 2018 and
produce the documents to enable an amicable resolution outside of court.

Respectfully yours,

s/Juliet Alcoba/

Juliet Alcoba

On behalf of the Firm
Alcoba Law Group
(305)362-8118
jalcoba@alcobalaw.com

Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 22 of 24

E)<hibit “C”

|mages of Products Purchased and/or De|ivered to South Florida

' Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 23 of 24

 

Case 1:19-cV-2O710-XXXX Document 1 Entered on FLSD Docket O2/23/2019 Page 24 of 24

 

